DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/12/21 has been entered.
Allowable Subject Matter
Claims 1-3, 5-9, and 11 are allowed.

The following is an examiner’s statement of reasons for allowance: The combination of Robisson (US 8197241 B2), in view of Wood (US 6183226 B1), in view of Ficken (US 20160312534 A1) teaches the majority of the claimed invention, as indicated in the previous action. However, the newly amended feature in claim 1 require "the lower end of the rotor directly coupled to an upper end of the rotor adaptor" and "the upper end of the transmission shaft directly coupled to a lower end of the rotor adapter"; this is not expressly taught by any of the references when the claim is considered as a whole. While the examiner contemplated defining (but not modifying) the rotor adapter in the manner indicated in the annotated Fig 1 of Robisson below, the examiner . 


    PNG
    media_image1.png
    730
    732
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745.  The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676